Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
In regards to claim 1, none of the reference of record alone or in combination discloses or suggests an electronic device with fingerprint sensing function, comprising: 
a fingerprint sensor, configured to obtain a first fingerprint image; and 
a processor, coupled to the fingerprint sensor and configured to execute a fingerprint comparison operation to compare the first fingerprint image with a first registered image, wherein 
when comparison between the first fingerprint image and the first registered image fails, the processor adjusts an image resolution of one of the first fingerprint image and the first registered image, and re-executes the fingerprint comparison operation to determine whether a current fingerprint sensing passes fingerprint verifications, 
wherein when comparison between the first fingerprint image and the first registered image fails, the processor adjusts the image resolution of the first fingerprint image to generate a second fingerprint image, and the processor re-executes the fingerprint comparison operation to compare the second fingerprint image with the first registered image, wherein the image resolution of the second fingerprint image is a first percentage of the image resolution of the first fingerprint image, 
wherein when comparison between the second fingerprint image and the first registered image fails, the processor adjusts the image resolution of the first fingerprint image to generate a third fingerprint image, and the processor re-executes the fingerprint comparison operation to compare the third fingerprint image with the first registered image, wherein the image resolution of the third fingerprint image is a second percentage of the image resolution of the first fingerprint image, and the first percentage is different from the second percentage, 
wherein the first percentage is higher than the second percentage.
In regards to claim 19, none of the reference of record alone or in combination discloses or suggests an electronic device with fingerprint sensing function, comprising: 
a fingerprint sensor, configured to obtain a first fingerprint image; and 
a processor, coupled to the fingerprint sensor and configured to execute a fingerprint comparison operation to compare the first fingerprint image with a first registered image, 
wherein when comparison between the first fingerprint image and the first registered image fails, the processor adjusts an image resolution of one of the first fingerprint image and the first registered image, and re-executes the fingerprint comparison operation to determine whether a current fingerprint sensing passes fingerprint verification,
wherein when comparison between the first fingerprint image and the first registered image fails, the processor adjusts the image resolution of the first registered image to generate a second registered image, and the processor re-executes the fingerprint comparison operation to compare the first fingerprint image with the second registered image, wherein the image resolution of the second registered image is a first percentage of the image resolution of the first registered image.
Claim 10 recites similar limitations as in claim 1, and claims 20 recites similar limitations in claim 19.  Claims 4, 6, 8, 9, 13, 15, 17, and 18 depend from either claim 1, 10, 19 or 20.  Accordingly, claims 1,4, 6, 8-10, 13, 15, and 17-20 are allowed. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIXI CHOW SIMPSON whose telephone number is (571)272-7571. The examiner can normally be reached Mon-Fri 7:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 517-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIXI C SIMPSON/            Primary Examiner, Art Unit 2625